                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANESHEA MONTANOCORDOBA,
                                                                                        Case No. 18-cv-05682-PJH
                                   8                   Plaintiff,

                                   9             v.                                     ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART MOTIONS FOR
                                  10     CONTRA COSTA COUNTY,                           REVIEW OF CLERK'S TAXED COSTS
                                  11                   Defendant.                       Re: Dkt. Nos. 89, 108

                                  12
Northern District of California
 United States District Court




                                  13          Before the court are plaintiff’s motions for review of the clerk’s taxation of costs
                                  14   awarded to defendants Ann Shiraishi (“Shiraishi”) and Contra Costa Costa County (the
                                  15   “County”) (collectively, “defendants”). Dkt. 89 (motion to review costs taxed in favor of
                                  16   Shiraishi); Dkt. 108 (motion to review costs taxed in favor of County). Good cause
                                  17   appearing, the court GRANTS IN PART and DENIES IN PART plaintiff’s motions for
                                  18   review.
                                  19          On February 4, 2021, the court held hearings on defendants’ respective motions
                                  20   for summary judgment. The court orally granted Shiraishi’s motion at that hearing. Dkt.
                                  21   78. On March 24, 2021, after reconsidering its March 3, 2021 order partially denying the
                                  22   County’s motion for summary judgment, the court filed an amended order granting that
                                  23   motion in its entirety. Dkt. 95. The court entered judgment against plaintiff and in favor of
                                  24   defendants that same day. Dkt. 96.
                                  25          On February 18, 2021, Shiraishi filed her bill of costs. Dkt. 79. In it, she sought
                                  26   $3,407.11 for expenses resulting from taking plaintiff’s deposition. Id. That amount
                                  27   comprises $1,428.24 in expenses and interest for video services and $1,978.87 in
                                  28   expenses and interest for conventional deposition services. Dkt. 79-1 at 5-7. On April 6,
                                   1   2021, the County filed its bill of costs. Dkt. 99. In it, the County sought $894.55 for
                                   2   purchasing plaintiff’s deposition transcript. Id.
                                   3          Plaintiff timely objected to both bills of costs. Plaintiff challenged Shiraishi’s bill on
                                   4   two grounds. First, plaintiff identified the $1,428.24 related to the deposition’s video
                                   5   services as not “necessarily incurred” given that Shiraishi did not actually rely on such
                                   6   recording in any filing. Dkt. 84 at 2. Second, plaintiff claimed that the remaining
                                   7   $1,978.87 would impose a significant financial hardship. Id. at 3. Plaintiff objected to the
                                   8   County’s bill on the sole ground of financial hardship. Dkt. 102 at 2.
                                   9          Plaintiff relies on the same declaration when attesting to the above-referenced
                                  10   hardship. Dkt. 84-1 (signed March 4, 2021 at Chicago, Illinois); Dkt. 102-2 (same). In
                                  11   her declaration, plaintiff explains that she is a single mother solely responsible for taking
                                  12   care of her minor son. Dkt. 84-1 ¶ 3. She states that she works throughout the country
Northern District of California
 United States District Court




                                  13   as an independent contractor providing clinical medical assistant services. Id. ¶ 2. She
                                  14   further explains that she earns “just enough” to “pay for rent, food, utilities, and all other
                                  15   basic financial obligation” for herself and her son. Id. ¶ 4. She states that, in her capacity
                                  16   as an independent contractor, she has “no guarantee of continued employment after the
                                  17   expiration of [her] current assignment” and that she is “not sure how long [she] will be
                                  18   unemployed between the end of [her] current assignment and the next one (if any).” Id.
                                  19   Under those employment circumstances, plaintiff says, she uses her savings to cover her
                                  20   financial obligations between assignments. Id. Plaintiff states that she cannot afford to
                                  21   pay “even half” of the $3,4707.11 requested by Shiraishi in her bill of costs. Id. ¶ 5.
                                  22          On March 8, 2021, the clerk issued a bill awarding Shiraishi $1,345.85 in costs.
                                  23   Dkt. 86. The clerk rejected Shiraishi’s request with respect to the remaining $2,061.26.
                                  24   Id. The clerk noted that that amount fell outside Local Rule 54-3(c)(1)-(2)’s standard for
                                  25   taxing deposition-related costs. Id. On April 22, 2021, the clerk issued a bill awarding
                                  26   the County its full $894.55 in costs. Dkt. 104.
                                  27          In her motions for review, plaintiff challenges the full amount taxed by the clerk
                                  28   with respect to both defendants’ bill of costs. Dkt. 89 at 3-4 (challenging remaining
                                                                                       2
                                   1   $1,345.85); Dkt. 108 at 3 (challenging all $894.55). In both motions, plaintiff challenges
                                   2   the subject amounts on grounds of financial hardship. Dkt. 89 at 2-3; Dkt. 108 at 2-3.
                                   3   Plaintiff did not file any additional declarations when claiming such purported hardship.
                                   4   Lastly, in a footnote, plaintiff asserts that, to the extent the court permits the County to
                                   5   recover the $894.55, then the court should similarly limit Shiraishi’s claimed deposition
                                   6   transcript related expenses to that same amount. Id. at 4 n.3.
                                   7          With respect to the footote, the court agrees with plaintiff. In her bill of costs,
                                   8   Shiraishi justifies her requests under only Local Rule 54-3(c)(1) and Title 28 U.S.C. §
                                   9   1920(2). Dkt. 79-1 at 4. Both authorities pertain to costs incurred for obtaining
                                  10   deposition transcripts. Civ. L.R. 54-3(c)(1) (“The cost of an original and one copy of any
                                  11   deposition (including videotaped depositions) taken for any purpose in connection with
                                  12   the case is allowable”); 28 U.S.C. § 1920(2) (“Fees for printed or electronically recorded
Northern District of California
 United States District Court




                                  13   transcripts necessarily obtained for use in the case”).
                                  14          The court does not see any rationale for plaintiff’s deposition transcript to cost
                                  15   more when Shiraishi ordered it compared to when the County ordered it. Shiraishi failed
                                  16   to file any response explaining that apparent discrepancy in the amount that she incurred
                                  17   to obtain the subject transcript. Given that, the court will reduce the total amount taxed in
                                  18   favor of Shiraishi to $894.55.
                                  19          On top of that reduction, the court will reduce the awards to both defendants by 10
                                  20   percent. Plaintiff only generally states the harm that she would suffer from paying any
                                  21   costs. Notably, she omits any specific representation about her annual income or
                                  22   present savings. Absent that, the court cannot conclude that any further reduction of the
                                  23   amounts taxed would be justified under the circumstances. Accordingly, the court
                                  24   respectively awards Shiraishi and the County $805.10 each for their costs.
                                  25          IT IS SO ORDERED.

                                  26   Dated: May 25, 2021

                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      3
